SUMMARY ORDER
IN CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is VACATED and the matter REMANDED.
Petitioner appeals from a judgment of the United States District Court for the Northern District of New York granting defendants’ motion pursuant to Fed.R.Civ.P. 12(b)(6) and dismissing the complaint. Anthony Gill, an inmate in the custody of the New York State Department of Corrections, alleges an unconstitutional search of documents in his electronic typewriter, a retaliatory transfer, and denial of due process with respect to a thirty day confinement in a double-bunk special housing unit cell.
The district court did not explain the factual findings or legal grounds forming *86the basis of its order granting summary judgment. Such conclusory orders “generally do not provide this Court with a sufficient basis for review and are therefore disfavored.” Jackson v. Burke, 256 F.3d 93, 95 (2d Cir.2001) (per curiam). “ ‘If the court fails to make findings and to give an explanation, and the reason for the court’s ruling is not clear to us, we will remand for findings and an explanation.’ ” Beckford v. Portuondo, 234 F.3d 128, 130 (2d Cir.2000) (quoting Orchano v. Advanced Recovery, Inc., 107 F.3d 94, 99 (2d Cir.1997)).
Accordingly, we vacate the judgment and remand for reconsideration.